As filed with the Securities and Exchange Commission on September 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10405 Alpine Series Trust (Exact name of registrant as specified in charter) 2500 Westchester Avenue, Suite 215 Purchase, NY 10577 (Address of principal executive offices) (Zip code) Samuel A. Lieber Alpine Woods Capital Investors, LLC 2500 Westchester Avenue, Suite 215 Purchase, NY 10577 (Name and address of agent for service) Copy to: Rose DiMartino Attorney at Law Willkie Farr & Gallagher 787 7th Avenue, 40th FL New York, NY10019 1-888-729-6633 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:July 31, 2010 Item 1. Schedule of Investments. Alpine Dynamic Dividend Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Security Shares Description Value Common Stocks-84.2% Automobiles & Components-2.6% Hyundai Motor Co. $ Johnson Controls, Inc. Banks-2.2% Banco do Brasil SA Canadian Imperial Bank of Commerce Capital Goods-8.2% Atlas Copco AB FLSmidth & Co. A/S General ElectricCo. Illinois Tool Works, Inc. Mills Estruturas e Servicos de Engenharia SA (a) United TechnologiesCorp. Commercial& Professional Services-4.2% Covanta Holding Corp. Healthcare Services Group, Inc. Multiplus SA (a) Consumer Durables & Apparel-3.5% JM AB Snap-On, Inc. Tupperware Brands Corp. Consumer Services-2.6% Anhanguera Educacional Participacoes SA (a) McDonald's Corp. OPAP SA Diversified Financials-7.9% Anglo Irish Bank Corp. PLC (a)(b) 0 Bank of AmericaCorp. JPMorgan Chase & Co. KKR & Co. Guernsey LP (a) NYSE Euronext Och-Ziff Capital Management Group, LLC Energy-12.9% Apache Corp. Exxon MobilCorp. Frontline, Ltd. General Maritime Corp. Heritage Oil PLC (a) HessCorp. Nordic American Tanker Shipping Occidental Petroleum Corp. Overseas Shipholding Group, Inc. Petroleo Brasileiro SA - ADR SeaDrill, Ltd. Food & Staples Retailing-1.2% Cia Brasileira de Distribuicao Grupo Pao de Acucar Wal-Mart Stores, Inc. Food, Beverage & Tobacco-1.7% Danisco A/S General Mills, Inc. Health Care Equipment & Services-1.9% Covidien PLC Meridian Bioscience, Inc. Universal American Corp. (a) Household & Personal Products-4.9% Avon Products, Inc. Colgate-Palmolive Co. Hypermarcas SA (a) Insurance-0.3% Alterra Capital Holdings, Ltd. Materials-2.8% BHP Billiton, Ltd. - ADR Mvelaphanda Resources, Ltd. (a) Northam Platinum, Ltd. Sonoco Products Co. Weyerhaeuser Co. Media-1.8% Regal Entertainment Group - Class A Pharmaceuticals, Biotechnology & Life Sciences-6.6% Abbott Laboratories Merck & Co., Inc. Pfizer,Inc. Teva Pharmaceutical Industries, Ltd. - ADR Valeant Pharmaceuticals International (a) Real Estate-1.2% Annaly Capital Management,Inc. Starwood Property Trust, Inc. Retailing-4.4% Abercrombie & Fitch Co. Bebe Stores, Inc. Guess?, Inc. Sears Canada,Inc. TJX Companies,Inc. Semiconductors & Semiconductor Equipment-2.6% IntelCorp. Microchip Technology, Inc. Software & Services-1.8% MicrosoftCorp. Technology Hardware & Equipment-2.7% International Business Machines Corp. QUALCOMM, Inc. Transportation-3.4% China Shipping Development Co., Ltd. Julio Simoes Logistica SA (a) Norfolk Southern Corp. Ryanair Holdings PLC (a) United Parcel Service, Inc. Utilities-2.8% ITC Holdings Corp. Total Common Stocks (Cost $530,738,438) Short-Term Investments-6.8% Alpine Municipal Money Market Fund, 0.25% Federated Treasury Obligations Fund, 0.01% (c) Total Short-Term Investments (Cost $42,612,649) Total Investments (Cost $573,351,087) - 91.0% Other Assets in Excess of Liabilities - 9.0% TOTAL NET ASSETS 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 0.0% of the Fund's net assets. (c) All or a portion of the shares have been committed as collateral for forward currency contracts. AB - Aktiebolag is the Swedish equivalent of the term corporation. ADR - American Depositary Receipt A/S - Aktieselskab is the Danish name for a stock-based corporation. Co. - Company Corp. - Corporation Inc. - Incorporated LLC - Limited Liability Company LP - Limited Partnership Ltd. - Limited PLC - Public Limited Company SA - Generally designates corporations in various countries, mostly those employing the civil law. Alpine Accelerating Dividend Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Security Shares Description Value Common Stocks-95.3% Aerospace & Defense-2.4% United TechnologiesCorp. $ Beverages-4.8% The Coca ColaCo. PepsiCo, Inc. Capital Markets-1.6% KKR & Co. Guernsey LP (a) Chemicals-4.6% Air Products & Chemicals, Inc. Praxair, Inc. Commercial Banks-4.3% Banco do Brasil SA Banco Panamericano SA Sterling Bancorp Construction & Engineering-2.6% China State Construction International Holdings, Ltd. Vinci SA Containers & Packaging-1.9% Sonoco Products Co. Diversified Financial Services-7.1% Bank of AmericaCorp. CME Group,Inc. JPMorgan Chase & Co. NYSE Euronext Diversified Telecommunication Services-1.7% Deutsche Telekom AG - ADR Energy Equipment & Services-3.6% Schlumberger, Ltd. Seadrill, Ltd. Food & Staples Retailing-2.7% Sysco Corp. Walgreen Co. Food Products-7.2% Archer-Daniels-Midland Co. Campbell Soup Co. General Mills, Inc. The J.M. Smucker Co. Health Care Equipment & Supplies-3.5% Becton, Dickinson & Co. Medtronic, Inc. Household Durables-2.4% Snap-On, Inc. Household Products-4.4% Kimberly-Clark Corp. The Procter & GambleCo. WD-40 Co. Industrial Conglomerates-4.7% 3M Co. Tyco International Ltd. IT Services-2.3% International Business Machines Corp. Machinery-2.2% Dover Corp. Media-2.1% ComcastCorp. - Class A Metals & Mining-3.5% Cliffs Natural Resources, Inc. Vale SA - ADR Oil, Gas & Consumable Fuels-5.4% ChevronCorp. El Paso Pipeline Partners LP Pharmaceuticals-2.1% Abbott Laboratories Road & Rail-4.3% Norfolk Southern Corp. Tegma Gestao Logistica SA Semiconductors & Semiconductor Equipment-5.9% Applied Materials, Inc. IntelCorp. Linear Technology Corp. Software-2.1% MicrosoftCorp. Specialty Retail-1.6% Guess?, Inc. Thrifts & Mortgage Finance-1.7% Brookline Bancorp, Inc. Water Utilities-2.6% Aqua America, Inc. Total Common Stocks (Cost $1,987,121) Short-Term Investments-3.1% Federated Treasury Obligations Fund, 0.01% Total Short-Term Investments (Cost $68,866) Total Investments (Cost $2,055,987) - 98.4% Other Assets in Excess of Liabilities - 1.6% TOTAL NET ASSETS 100.0% $ Percentages are states as a percent of net assets. (a) Non-income producing security. ADR - American Depositary Receipts AG - Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e., owned by shareholders. Co. - Company Corp. - Corporation Inc. - Incorporated LP - Limited Partnership Ltd. - Limited SA - Generally designates corporations in various countries, mostly those employing the civil law. Alpine Dynamic Financial Services Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Security Shares Description Value Common Stocks-106.5% Capital Markets-19.2% Artio Global Investors, Inc. $ BGC Partners,Inc. Blackstone Group LP Cowen Group, Inc. (a) Fortress Investment Group LLC (a) GFI Group,Inc. Investment Technology Group, Inc. (a) JMP Group, Inc. Legg Mason, Inc. MF Global Ltd. (a) Och-Ziff Capital Management Group LLC OptionsXpress Holdings, Inc. (a) Piper Jaffray Companies, Inc. (a) Sanders Morris Harris Group, Inc. TradeStation Group, Inc. (a) Commercial Banks-55.9% 1st United Bancorp, Inc. (a) American River Bankshares (a) Banco do Estado do Rio Grande do Sul SA Bank of Commerce Holdings Bank of Virginia (a) Banner Corp. Barclays PLC (b) Boston Private Financial Holdings, Inc. California United Bank (a) Cardinal Financial Corp. Centerstate Banks, Inc. Citizens First Corp. (a) Columbia Banking System, Inc. Community National Bank of the Lakeway Area (a) Emirates NBD PJSC Evans Bancorp, Inc. First Bancorp of Puerto Rico (a) First Business Financial Services, Inc. First California Financial Group, Inc. (a) First Community Bank Corp. of America (a) FirstMeritCorp. Guaranty Bancorp (a) Hampton Roads Bankshares, Inc. (a) National Bank of Greece SA - ADR New Century Bancorp, Inc. (a) North Valley Bancorp (a) Old Point Financial Corp. Oriental Financial Group, Inc. Orrstown Financial Services, Inc. Pacific Mercantile Bancorp (a) Pacific Premier Bancorp, Inc. (a) Popular, Inc. (a) Republic First Bancorp, Inc. (a) Rurban Financial Corp. Savannah Bancorp, Inc. Seacoast Banking Corp. of Florida (a) Southern National Bancorp of Virginia, Inc. (a) State Bancorp, Inc. Sterling Bancorp Sterling Bancshares, Inc. Summit State Bank Superior Bancorp (a) Synovus Financial Corp. Tidelands Bancshares, Inc. (a) United Community Banks, Inc. (a) Valley Commerce Bancorp (a) Yadkin Valley Financial Corp. (a) Diversified Financial Services-15.7% BM&F Bovespa SA Bolsa Mexicana de Valores SA de CV Citigroup, Inc. (a) CME Group,Inc. Interactive Brokers Group, Inc. (a) IntercontinentalExchange,Inc. (a) The NASDAQ OMX Group, Inc. (a) NYSE Euronext Industrial Conglomerates-1.3% General ElectricCo. Insurance-0.0%* Majestic Capital, Ltd. (a) Real Estate Investment Trusts-1.2% Chatham Lodging Trust (a) Felcor Lodging Trust, Inc. (a) Thrifts & Mortgage Finance-11.2% Alliance Bancorp, Inc. of Pennsylvania Astoria Financial Corp. Central Federal Corp. (a) Fidelity Bancorp, Inc. First Pactrust Bancorp, Inc. Flagstar Bancorp, Inc. (a) HopFed Bancorp, Inc. Parkvale Financial Corp. Provident Financial Holdings, Inc. Riverview Bancorp, Inc. United Western Bancorp, Inc. Transportation Infrastructure-2.0% CAI International, Inc. (a) Total Common Stocks (Cost $12,845,374) Investment Companies-1.6% Direxion Daily Financial Bear 3X Shares (a) Direxion Daily Large Cap Bear 3X Shares (a) ProShares UltraShort Financials (a) Total Investment Companies (Cost $331,194) Short-Term Investments-0.0%* Federated Treasury Obligations Fund, 0.01% Total Short-Term Investments (Cost $847) Total Investments (Cost $13,177,415) - 108.1% Liabilities in Excess of Other Assets - (8.1)% TOTAL NET ASSETS 100.0% $ Percentages are stated as a percent of net assets. * Amount is less than 0.05%. (a) Non-income producing security. (b) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 0.8% of the Fund's net assets. ADR - American Depositary Receipt Co. - Company Corp. - Corporation Inc. - Incorporated LLC - Limited Liability Company LP - Limited Partnership Ltd. - Limited NBD - National Bank of Dubai PJSC - Public Joint Stock Company PLC - Public Limited Company SA - Generally designates corporations in various countries, mostly those employing the civil law. SA de CV - Sociedad Anonima de Capital Variable. It is the Spanish equivalent to Variable Capital Company. Alpine Dynamic Innovators Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Security Shares Description Value Common Stocks-100.3% Aerospace & Defense-2.5% Aerovironment, Inc. (a) $ Hexcel Corp. (a) Auto Components-5.8% Westport Innovations, Inc. (a) Chemicals-4.5% Air Products & Chemicals, Inc. Commercial Banks-2.5% SunTrust Banks, Inc. Computers & Peripherals-5.9% Hewlett-Packard Co. Stratasys, Inc. (a) Synaptics, Inc. (a) Diversified Financial Services-2.0% CME Group, Inc. Diversified Telecommunication Services-1.2% AboveNet, Inc. (a) Electrical Equipment-6.3% LSI Industries, Inc. PowerSecure International, Inc. (a) Electronic Equipment, Instruments & Components-13.8% FLIR Systems, Inc. (a) Itron, Inc. (a) MOCON,Inc. Health Care Equipment & Supplies-12.2% ABIOMED,Inc. (a) Alcon, Inc. Alere, Inc. (a) Alphatec Holdings, Inc. (a) Intuitive Surgical, Inc. (a) Health Care Providers & Services-7.5% Bio-Reference Laboratories,Inc. (a) HMS HoldingsCorp. (a) MEDNAX,Inc. (a) RehabCare Group, Inc. (a) Health Care Technology-0.8% Allscripts-Misys Healthcare Solutions,Inc. (a) Internet & Catalog Retail-8.0% Priceline.com, Inc. (a) Internet Software & Services-3.0% Google, Inc. - Class A (a) Life Sciences Tools & Services-6.1% Bio-Rad Laboratories, Inc. - Class A (a) Charles River Laboratories International, Inc. (a) Life Technologies Corp. (a) Machinery-6.4% Flowserve Corp. ISE, Ltd. (a)(b) Middleby Corp. (a) Pharmaceuticals-0.6% Penwest Pharmaceuticals Co. (a) Semiconductors & Semiconductor Equipment-3.3% DSP Group, Inc. (a) Veeco Instruments, Inc. (a) Software-7.9% ANSYS, Inc. (a) Quality Systems, Inc. Scientific Learning Corp. (a) Total Common Stocks (Cost $11,218,482) Short-Term Investments-0.0%* Federated Treasury Obligations Fund, 0.01% Total Short-Term Investments (Cost $433) Total Investments (Cost $11,218,915) - 100.3% Liabilities in Excess of Other Assets - (0.3)% TOTAL NET ASSETS 100.0% $ Percentages are states as a percent of net assets. * Amount is less than 0.05%. (a) Non-income producing security. (b) Security fair valued in accordance with procedures approved by the Board of Trustees.These securities comprised 0.1% of the Fund's net assets. Co. - Company Corp. - Corporation Inc. - Incorporated Ltd. - Limited Alpine Dynamic Transformations Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Security Shares Description Value Common Stocks-94.5% Aerospace & Defense-3.1% Aerovironment, Inc. (a) $ BE Aerospace, Inc. (a) Air Freight & Logistics-3.7% Atlas Air Worldwide Holdings, Inc. (a) Auto Components-12.1% Autoliv, Inc. (a) 19 Continental AG (a) Tenneco, Inc. (a) Westport Innovations, Inc. (a) Commercial Banks-2.3% PNC Financial Services Group, Inc. Wells Fargo & Co. Commercial Services & Supplies-0.6% EnergySolutions, Inc. Computers & Peripherals-5.1% Hewlett-Packard Co. Stratasys, Inc. (a) Diversified Financial Services-6.3% Bank of AmericaCorp. CME Group,Inc. Electronic Equipment, Instruments & Components-3.0% FLIR Systems,Inc. (a) Health Care Equipment & Supplies-16.4% ABIOMED,Inc. (a) Edwards Lifesciences Corp. (a) HearUSA, Inc. (a) Intuitive Surgical, Inc. (a) Teleflex, Inc. Health Care Providers & Services-6.5% Emergency Medical Services Corp. (a) RehabCare Group, Inc. (a) Hotels, Restaurants & Leisure-2.5% Starbucks Corp. Household Durables-4.3% Pulte Homes, Inc. (a) Ryland Group,Inc. Snap-On, Inc. Industrial Conglomerates-3.4% General ElectricCo. Internet & Catalog Retail-6.9% Priceline.com, Inc. (a) Internet Software & Services-2.0% Google, Inc. - Class A (a) Machinery-6.8% Cummins, Inc. Pall Corp. Oil, Gas & Consumable Fuels-6.6% Apache Corp. CONSOL Energy,Inc. Walter Energy, Inc. Pharmaceuticals-0.3% Warner Chilcott PLC - Class A (a) Real Estate Investment Trusts-0.4% Walter Investment ManagementCorp. Semiconductors & Semiconductor Equipment-2.2% Conexant Systems, Inc. (a) GT Solar International, Inc. (a) Total Common Stocks (Cost $3,912,333) Short-Term Investments-6.0% Federated Treasury Obligations Fund, 0.01% Total Short-Term Investments (Cost $293,039) Total Investments (Cost $4,205,372) - 100.5% Liabilities in Excess of Other Assets - (0.5)% TOTAL NET ASSETS 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. AG - Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e., owned by shareholders Co. - Company Corp. - Corporation Inc. - Incorporated PLC - Public Limited Company Alpine Dynamic Balance Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Security Shares Description Value Common Stocks-70.7% Aerospace & Defense-1.0% Honeywell International, Inc. $ Auto Components-2.8% Autoliv, Inc. (a) Capital Markets-1.6% State Street Corp. Chemicals-1.7% Air Products & Chemicals, Inc. PPG Industries, Inc. RPM International, Inc. Commercial Banks-5.0% Bancorp Rhode Island, Inc. Pacific Continental Corp. PNC Financial Services Group, Inc. Popular, Inc. (a) Southside Bancshares, Inc. Susquehanna Bancshares, Inc. Valley National Bancorp Webster FinancialCorp. Wells Fargo & Co. Commercial Services & Supplies-1.0% McGrath RentCorp Construction Materials-0.8% Eagle Materials, Inc. Consumer Finance-0.4% The Student LoanCorp. Diversified Financial Services-6.6% Bank of AmericaCorp. Citigroup,Inc. (a) CME Group,Inc. JPMorgan Chase & Co. Medallion Financial Corp. Electric Utilities-2.3% Allegheny Energy,Inc. American Electric Power Co.,Inc. Electrical Equipment-2.6% AMETEK,Inc. Emerson Electric Co. Food & Staples Retailing-2.9% CVS Caremark Corp. Sysco Corp. Walgreen Co. Food Products-0.7% Kellogg Co. Health Care Equipment & Supplies-3.3% Alcon, Inc. Becton, Dickinson & Co. Teleflex, Inc. Health Care Providers & Services-1.0% MEDNAX,Inc. (a) Hotels, Restaurants & Leisure-0.7% Darden Restaurants, Inc. Household Durables-1.4% Hovnanian Enterprises,Inc. - Class A (a) LennarCorp. - Class A Pulte Homes, Inc. (a) Standard PacificCorp. (a) Household Products-0.9% Clorox Co. Colgate-Palmolive Co. Industrial Conglomerates-3.3% 3M Co. General ElectricCo. Insurance-0.8% Ambac Financial Group,Inc. (a)(b) ChubbCorp. Fidelity National Financial, Inc. - Class A IT Services-2.3% Fidelity National Information Services, Inc. - Class A International Business Machines Corp. Machinery-2.2% Lincoln Electric Holdings, Inc. PACCAR Inc. Media-0.2% CBS Corporation - Class B Oil, Gas & Consumable Fuels-5.7% CONSOL Energy,Inc. El Paso Pipeline Partners LP HessCorp. Penn VirginiaCorp. Pharmaceuticals-3.6% Abbott Laboratories Johnson & Johnson Sanofi-Aventis SA - ADR Warner Chilcott PLC - Class A (a) Real Estate Investment Trusts-9.6% Annaly Capital Management,Inc. Boston Properties, Inc. CBL & Associates Properties, Inc. Developers Diversified RealtyCorp. DiamondRock HospitalityCo. DuPont Fabros Technology, Inc. ProLogis Simon Property Group, Inc. Two Harbors Investment Corp. Real Estate Management & Development-0.2% Forestar Group, Inc. (a) Road & Rail-1.4% Norfolk Southern Corp. Semiconductors & Semiconductor Equipment-0.5% Microchip Technology, Inc. Specialty Retail-0.1% Tandy Leather Factory, Inc. Thrifts & Mortgage Finance-1.2% Federal National Mortgage Association (a)(b) Guaranty Financial Group,Inc. (a) New York Community Bancorp, Inc. Ocwen Financial Corp. (a) Trading Companies & Distributors-1.8% WESCO International, Inc. (a) WW Grainger, Inc. Water Utilities-1.1% SJW Corp. Total Common Stocks (Cost $50,322,642) Investment Companies-0.4% Direxion Daily Technology Bull 3X Shares Total Investment Companies (Cost $358,050) Principal Amount Bonds and Notes-17.5% U.S. Treasury Bonds-14.1% 6.000%, 02/15/2026 5.250%, 11/15/2028 U.S. Treasury Notes-3.4% 5.000%, 08/15/2011 Total Bonds and Notes (Cost $10,308,977) Shares Short-Term Investments-11.2% Federated Treasury Obligations Fund, 0.01% Total Short-Term Investments (Cost $6,936,127) Total Investments (Cost $67,925,796) - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS 100.0% $ Percentages are states as a percent of net assets. (a) Non-income producing security. (b) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 0.1% of the Fund's net assets. ADR - American Depositary Receipt Co. - Company Corp. - Corporation Inc. - Incorporated LP - Limited Partnership PLC - Public Limited Company SA - Generally designates corporations in various countries, mostly those employing civil law. The net asset value (“NAV”) of shares of the Funds are calculated by dividing the value of the Funds’ net assets by the number of outstanding shares. NAV is determined each day the NYSE is open as of the close of regular trading (normally, 4:00 p.m., Eastern time). In computing NAV, portfolio securities of the Funds are valued at their current market values determined on the basis of market quotations. In computing the Funds’ net asset value, equity securities that are traded on a securities exchange in the United States are valued at the last reported sale price as of the time of valuation, or lacking any current reported sale at the time of valuation, at the mean between the most recent bid and asked quotations. Each option security traded on a securities exchange in the United States is valued at the last current reported sale price as of the time of valuation, or lacking any current reported sale at the time of valuation, the option is valued at the mid-point of the consolidated bid/ask quote for the option security. Each security traded in the over-the-counter market and quoted on the NASDAQ National Market System is valued at the NASDAQ Official Closing Price (“NOCP”) as determined by NASDAQ, or lacking an NOCP, the last current reported sale price as of the time of valuation by NASDAQ, or lacking any current reported sale on NASDAQ at the time of valuation, at the mean between the most recent bid and asked quotations. Each over-thecounter option that is not traded through the Options Clearing Corporation is valued by the counterparty, or if the counterparty’s price is not readily available then by using the Black-Scholes method. Debt securities are valued based on an evaluated mean price as furnished by pricing services approved by the Board of Trustees, which may be based on market transactions for comparable securities and various relationships between securities that are generally recognized by institutional traders, a computerized matrix system, or appraisals derived from information concerning the securities or similar securities received from recognized dealers in those securities. Short-term securities with maturities of 60 days or less are valued at amortized cost, which approximates fair value. Equity securities that are principally traded in a foreign market are valued at the last current sale price at the time of valuation or lacking any current or reported sale, at the time of valuation, at the mean between the most recent bid and asked quotations as of the close of the appropriate exchange or other designated time. Trading in securities on European and Far Eastern securities exchanges and over-the-counter markets is normally completed at various times before the close of business on each day on which the NYSE is open. Trading of these securities may not take place on every NYSE business day. In addition, trading may take place in various foreign markets on Saturdays or on other days when the NYSE is not open and on which the Funds’ net asset values are not calculated. As stated above, if the market prices are not readily available or are not reflective of the fair value of the security as of the close of the regular trading on the NYSE (normally, 4:00pm Eastern time) the security will be priced When market quotations are not readily available or when the valuation methods mentioned above are not reflective of a fair value of the security, the security is valued at fair value following procedures and/orguidelines approved by the Board of Trustees. The Board has approved the use of Interactive Data’s proprietary fair value pricing model to assist in determining current valuation for foreign securities traded in markets that close prior to the NYSE. When fair value pricing is employed, the value of the portfolio security used to calculate the Funds’ net asset values may differ from quoted or official closing prices. In light of the judgment involved in fair value decisions, there can be no assurance that a fair value assigned to a particular security is accurate. As of July 31, 2010, the Dynamic Dividend Fund, Dynamic Financial Services Fund, Dynamic Innovators Fund and Dynamic Balance Fund held securities that are fair valued, which comprised 0.0%, 0.8%, 0.1% and 0.1%, respectively, of each Fund’s net assets. In accordance with GAAP, the Funds use a three-tier hierarchy to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability that are developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entities own assumptions about the assumptions market participants would use in pricing the asset or liability that are developed based on the best information available. Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on aninactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds' own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Various inputs are used in determining the value of the Funds' investments as of the reporting period end. The designated input levels are not necessarily an indication of the risk or liquidity associated with these investments. These inputs are categorized in the following hierarchy under applicable financial accounting standards. The following is a summary of the inputs used to value the Funds' net assets as of July 31, 2010: Dynamic Dividend Fund Accelerating Dividend Fund Dynamic Financial Services Fund Dynamic Innovators Fund Dynamic Transformations Fund Dynamic Balance Fund Level 1: Common Stocks Consumer Discretionary $- Consumer Staples - - - Energy - - Financials Health Care - Industrials Information Technology - Materials - Telecommunication Services - Utilities - - - Investment Companies - Short-Term Investments Level 2: Bonds and Notes - Common Stocks Consumer Staples - Energy - Financials - - Industrials - Telecommunication Services - Level 3: Common Stocks Financials 0 - Total Investments Level 2: Forward Currency Contracts * $- $- $- $- $- * Forward currency contracts are valued at the unrealized appreciation (depreciation) on the instrument. These instruments are not reflected in the Schedule of Portfolio Investments. (1) During the nine months ended July 31, 2010, the Dynamic Dividend Fund held one security which was categorized in level 3: Anglo Irish Bank Corp. PLC. The fair value of this security at July 31, 2010 was $0. There were no transactions in this security during the nine months ended July 31, 2010. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows*: Dynamic Dividend Fund Cost of investments Gross unrealized appreciation 56,851,452 Gross unrealized depreciation (74,423,172) Net unrealized depreciation Accelerating Dividend Fund Cost of investments $2,055,987 Gross unrealized appreciation 197,350 Gross unrealized depreciation (74,236) Net unrealized appreciation Dynamic Financial Services Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation ($4,111,598) Dynamic Innovators Fund Cost of investments Gross unrealized appreciation 1,805,322 Gross unrealized depreciation (1,767,327) Net unrealized appreciation Dynamic Transformations Fund Cost of investments Gross unrealized appreciation 1,138,022 Gross unrealized depreciation (420,792) Net unrealized appreciation Dynamic Balance Fund Cost of investments Gross unrealized appreciation 8,432,671 Gross unrealized depreciation (14,577,094) Net unrealized depreciation *Because tax adjustments are calculated annually, the above tables reflect the tax adjustments outstanding at the Funds’ previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Alpine Series Trust By (Signature and Title) /s/Samuel A. Lieber Samuel A.Lieber, President DateSeptember 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Samuel A. Lieber Samuel A.Lieber, President Date September 24, 2010 By (Signature and Title)* /s/Ronald G. Palmer Ronald G. Palmer, Jr., Chief Financial Officer Date September 24, 2010 * Print the name and title of each signing officer under his or her signature.
